Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc20
                          2 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                             Entered12/03/19
                                                     11/05/1915:30:14
                                                             17:00:17 Desc
                                                                      Desc
                       Main Document     Page 1 of 6
                                                   4
Case
Case1:18-bk-11869-MT
     1:19-ap-01142-MT Doc
                      Doc20
                          2 Filed
                              Filed12/03/19
                                   11/05/19 Entered
                                             Entered12/03/19
                                                     11/05/1915:30:14
                                                             17:00:17 Desc
                                                                      Desc
                       Main Document     Page 2 of 6
                                                   4
           Case
           Case1:18-bk-11869-MT
                1:19-ap-01142-MT Doc
                                 Doc20
                                     2 Filed
                                         Filed12/03/19
                                              11/05/19 Entered
                                                        Entered12/03/19
                                                                11/05/1915:30:14
                                                                        17:00:17 Desc
                                                                                 Desc
                                  Main Document     Page 3 of 6
                                                              4



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      th
707 Wilshire Blvd., 46 Floor, Los Angeles, CA 90017.

A true and correct copy of the foregoing document entitled (specify):
Corporate Ownership Statement Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 5, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

M. Teri Lim: terribklaw@gmail.com
James E. Till: james.till@limnexus.com, john.yoo@limnexus.com
David Keith Gottlieb (TR): dkgtrustee@dkhallc.com
United States Trustee (SV): ustpregion16.wh.ecg@usdoj.gov


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 5, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                             Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 5, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Maureen A. Tighe                               Via Overnight Delivery
United States Bankruptcy Court
21041 Burbank Boulevard, Suite 324
Woodland Hills, CA 91367

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 5, 2019                          John J. Yoo                                           /s/ John J. Yoo
 Date                            Printed Name                                                    Signature


             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
4823-6747-7161.1
                Case
                Case1:18-bk-11869-MT
                     1:19-ap-01142-MT DocDoc20 2 Filed
                                                   Filed12/03/19
                                                           11/05/19 Entered
                                                                    Entered12/03/19
                                                                            11/05/1915:30:14
                                                                                    17:00:17 Desc
                                                                                             Desc
No. 2 Continuation Page:            San Fernando
                                          Main Valley Division
                                                 Document                 4 ACE USA
                                                                Page 4 of 6
                                         21041 Burbank Blvd,                  Dept CH 14089
                                         Woodland Hills, CA 91367-6606        Palatine, IL 60055-0001
                                                                              San Fernando Valley


AFG Enterprises, LLC                         American Express                       Bank of America
c/o Ronald Weiss                             PO Box 981535                          PO Box 15026
15910 Ventura Bkvd Ste 1012                  El Paso, TX 79998-1535                 Wilmington, DE 19850-5026
Encino, CA 91436


Bank of America Home Loans                   CHLA Medical Group                     Calvin Park
PO Box 5170                                  File No. 53279                         Law Office of Calvin Park
Simi Valley, CA 93062-5170                   Los Angeles, CA 90074-0001             2105 Beverly Blvd Ste 127
                                                                                    Los Angeles, CA 90057-2261


Chase Bank                                   Children’s Hospital                    First National Collection
PO Box 260161                                1811 N. Western Ave                    50 N. Liberty Street Ste 250
Baton Rouge, LA 70826-0161                   Los Angeles, CA 90027-3403             Reno, NV 89501



Franchise Tax Board                          Internal Revenue Service               LVNV Funding, LLC
Bankruprcy Section                           PO Box 7346                            PO Box 10497
PO Box 2952                                  Philadelphia, PA 19101-7346            Greenville, SC 29603-0497
Sacramento, CA 95812-2952


Monitronics Funding LP                       Office of Finance - City of LA         Pacific City Bank
Dept CH 8628                                 PO Box 30879                           3701 Wilshire Blvd, Ste 100
Palatine, IL 60055-0001                      Los Angeles, CA 90030-0879             Los Angeles, CA 90010-2832



Sprint                                       United States Trustee (SV)             Verizon Wireless
P.O. Box 660075                              915 Wilshire Blvd, Suite 1850          PO Box 96088
Dallas, TX 75266-0075                        Los Angeles, CA 90017-3560             Bellevue, WA 98009-8800



Wells Fargo Business Direct                  Albert Lee                             David Keith Gottlieb (TR)
PO Box 348750                                18729 Hillsboro Rd                     17000 Ventura Boulevard, Suite 300
Sacramento, CA 95834-8750                    Porter Ranch, CA 91326-3908            Encino, CA CA 91316-4112



M Teri Lim
Law Office Of M. Teri Lim & Associates
3580 Wishire Blvd Ste 900-3
Los Angeles, CA 90010-2523
            Case 1:19-ap-01142-MT                    Doc 2 Filed 12/03/19 Entered 12/03/19 15:30:14                                    Desc
                                                     Main Document     Page 5 of 6



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      th
707 Wilshire Blvd., 46 Floor, Los Angeles, CA 90017.

A true and correct copy of the foregoing document entitled (specify):
Corporate Ownership Statement Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 3, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

M. Teri Lim: terribklaw@gmail.com
James E. Till: james.till@limnexus.com, john.yoo@limnexus.com
David Keith Gottlieb (TR): dkgtrustee@dkhallc.com
United States Trustee (SV): ustpregion16.wh.ecg@usdoj.gov


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 3, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                             Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 3, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Maureen A. Tighe                               Via Overnight Delivery
United States Bankruptcy Court
21041 Burbank Boulevard, Suite 324
Woodland Hills, CA 91367

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 December 3, 2019                          John J. Yoo                                           /s/ John J. Yoo
 Date                            Printed Name                                                    Signature


             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
4823-6747-7161.1
                Case 1:19-ap-01142-MT         Doc 2      Filed 12/03/19 Entered 12/03/19 15:30:14          Desc
No. 2 Continuation Page:                 San Fernando
                                               Main Valley   Division
                                                       Document      Page 6 of 6 ACE USA
                                         21041 Burbank Blvd,                     Dept CH 14089
                                         Woodland Hills, CA 91367-6606           Palatine, IL 60055-0001
                                                                                 San Fernando Valley


AFG Enterprises, LLC                         American Express                          Bank of America
c/o Ronald Weiss                             PO Box 981535                             PO Box 15026
15910 Ventura Bkvd Ste 1012                  El Paso, TX 79998-1535                    Wilmington, DE 19850-5026
Encino, CA 91436


Bank of America Home Loans                   CHLA Medical Group                        Calvin Park
PO Box 5170                                  File No. 53279                            Law Office of Calvin Park
Simi Valley, CA 93062-5170                   Los Angeles, CA 90074-0001                2105 Beverly Blvd Ste 127
                                                                                       Los Angeles, CA 90057-2261


Chase Bank                                   Children’s Hospital                       First National Collection
PO Box 260161                                1811 N. Western Ave                       50 N. Liberty Street Ste 250
Baton Rouge, LA 70826-0161                   Los Angeles, CA 90027-3403                Reno, NV 89501



Franchise Tax Board                          Internal Revenue Service                  LVNV Funding, LLC
Bankruprcy Section                           PO Box 7346                               PO Box 10497
PO Box 2952                                  Philadelphia, PA 19101-7346               Greenville, SC 29603-0497
Sacramento, CA 95812-2952


Monitronics Funding LP                       Office of Finance - City of LA            Pacific City Bank
Dept CH 8628                                 PO Box 30879                              3701 Wilshire Blvd, Ste 100
Palatine, IL 60055-0001                      Los Angeles, CA 90030-0879                Los Angeles, CA 90010-2832



Sprint                                       United States Trustee (SV)                Verizon Wireless
P.O. Box 660075                              915 Wilshire Blvd, Suite 1850             PO Box 96088
Dallas, TX 75266-0075                        Los Angeles, CA 90017-3560                Bellevue, WA 98009-8800



Wells Fargo Business Direct                  Albert Lee                                David Keith Gottlieb (TR)
PO Box 348750                                18729 Hillsboro Rd                        17000 Ventura Boulevard, Suite 300
Sacramento, CA 95834-8750                    Porter Ranch, CA 91326-3908               Encino, CA CA 91316-4112



M Teri Lim
Law Office Of M. Teri Lim & Associates
3580 Wishire Blvd Ste 900-3
Los Angeles, CA 90010-2523
